                 Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  TONI FIORE, on behalf of herself and all              Civil Action No. 7:20-cv-03744
  others similarly situated,

                              Plaintiff,                CLASS ACTION COMPLAINT
                                                        AND DEMAND FOR JURY
            v.
                                                        TRIAL
  THE UNIVERSITY OF TAMPA,

                               Defendant.


       Plaintiff Toni Fiore (“Plaintiff”) brings this action on behalf of herself and all others

similarly situated against Defendant The University of Tampa (“UT” or “Defendant”). Plaintiff

makes the following allegations pursuant to the investigation of her counsel and based upon

information and belief, except as to the allegations specifically pertaining to herself, which are

based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.         This is a class action lawsuit on behalf of all people who paid tuition and fees for

the Spring 2020 academic semester at UT, and who, because of Defendant’s response to the

Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education for

which they paid, and/or the services or which their fees were paid, without having their tuition

and fees refunded to them.

       2.         UT is a private university with a total enrollment of approximately 9,300 students.

UT’s campus is located in Tampa, Florida. The university offers over 200 undergraduate and

graduate degree programs.

       3.         On March 11, 2020, Defendant, through a news release, announced that because

of the global COVID-19 pandemic, all classes would move to online and remote instruction

                                                    2
             Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 2 of 15



starting March 16.

       4.      On March 17, 2020, Defendant informed students that all classes would be held

remotely via online format through the end of the Spring 2020 Semester.

       5.      UT’s Spring Break was from March 8, 2020 to March 15, 2020. Thus, UT has

not held any in-person classes since Friday, March 6, 2020. Classes that have continued have

only been offered in an online format, with no in-person instruction.

       6.      As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiff and the putative class

contracted and paid for. The online learning options being offered to UT students are subpar in

practically every aspect, from the lack of facilities, materials, and access to faculty. Students

have been deprived of the opportunity for collaborative learning and in-person dialogue,

feedback, and critique. The remote learning options are in no way the equivalent of the in-

person education that Plaintiff and the putative class members contracted and paid for.

       7.      Plaintiff and the putative class are therefore entitled to a refund of tuition and fees

for in-person educational services, facilities, access and/or opportunities that Defendant has not

provided. Even if Defendant claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

       8.      Through this lawsuit Plaintiff seeks, for herself and Class members, Defendant’s

disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

that remained in the Spring Semester 2020 when classes moved online and campus services

ceased being provided. Plaintiff seeks a return of these amounts on behalf of herself and the

Class as defined below.




                                                  3
             Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 3 of 15



                                             PARTIES

       9.      Plaintiff Toni Fiore is a citizen of New York who resides in Rye Brook, New

York. Ms. Fiore is the parent of an undergraduate student at UT. Ms. Fiore’s daughter is

pursuing a degree in Nursing. The Nursing program at UT relies extensively on in-person

instruction, peer collaboration, and access to other university facilities, including laboratories and

affiliated clinical agencies and practices. None of these resources are available to Ms. Fiore’s

daughter while in-person classes are suspended. Ms. Fiore paid Defendant approximately

$11,205.04 in tuition and fees for Spring 2020 Semester. UT has not provided Ms. Fiore any

refund of tuition or other mandatory fees, despite the fact that in-person classes have not been

held since March 6, 2020.

       10.     Defendant The University of Tampa is a private university with is principal place

of business at 401 W. Kennedy Blvd., Tampa, Florida 33606.

                                 JURISDICTION AND VENUE

       11.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendant, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

       12.     This Court has personal jurisdiction over Defendant because many of the acts and

transactions giving rise to this action occurred in this District, and because Defendant conducts

substantial business in this District and has sufficient minimum contacts with New York.

Defendant has solicited students residing in New York to attend its institution; has accepted

money, including application fees, tuition, and other fees from students residing in New York,



                                                  4
              Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 4 of 15



has websites accessible to students in New York, has entered into contracts with New York

residents, and generally has minimum contacts in New York sufficient to satisfy the Due Process

Clauses of the New York and United States Constitutions.

        13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, and because Plaintiff is a

resident of this District.

                                   FACTUAL ALLEGATIONS

Plaintiff And Class Members Paid Tuition And Fees For Spring Semester 2020

        14.     Plaintiff and Class members are individuals who paid the cost of tuition and other

mandatory fees for the Spring 2020 Semester at UT.

        15.     Spring Semester 2020 classes at UT began on or about January 21, 2020. Final

exams for the Semester concluded on May 8, 2020.

        16.     Plaintiff and Class members paid the cost of tuition for the Spring Semester 2020,

as well as associated fees and costs.

        17.     Examples of approximate tuition costs at UT for the Spring Semester 2020 are as

follows:

                    •   Undergraduate: $14,401
                    •   Executive MBA: $12,528.75
                    •   Physician Assistant Medicine: $14,000


        18.     Fees paid by or on behalf of UT students vary based on program of study.

However, all full-time undergraduate students pay mandatory fees of approximately $2,082.

        19.     The tuition and fees described in the paragraphs above are provided by way of

example; total damage amounts – which may include other fees that are not listed herein but that

were not refunded – will be proven at trial.
                                                   5
               Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 5 of 15




In Response To COVID-19, UT Closed Campuses And Cancelled All In-Person Classes

         20.    On March 11, 2020, Defendant, through a news release, announced that because

of the global COVID-19 pandemic, all classes would move to online and remote instruction

starting March 16.

         21.    On March 17, 2020, Defendant informed students that all classes would be held

remotely via online format through the end of the Spring 2020 Semester.

         22.    UT has not held any in-person classes since March 6, 2020 (the last academic day

prior to Spring Break). Classes that have continued have only been offered in an online format,

with no in-person instruction.

         23.    As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiff and the putative class

contracted and paid for. Plaintiff and the putative class are therefore entitled to a refund of all

tuition and fees for services, facilities, access and/or opportunities that Defendant has not

provided. Even if Defendant claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

         24.    Plaintiff and members of the Class did not choose to attend an online institution of

higher learning, but instead chose to attend Defendant’s institution and enroll on an in-person

basis.

         25.    Defendant markets UT on-campus experience as a benefit of enrollment on UT’s

website:




                                                  6
Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 6 of 15




                            7
              Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 7 of 15




        26.    The online learning options being offered to UT students are subpar in practically

every aspect, from the lack of facilities, materials, and access to faculty. Students have been

deprived of the opportunity for collaborative learning and in-person dialogue, feedback, and

critique.

        27.    The remote learning options are in no way the equivalent of the in-person

education putative class members contracted and paid for. The remote education being provided

is not even remotely worth the amount charged class members for Spring Semester 2020 tuition.

The tuition and fees for in-person instruction at UT are higher than tuition and fees for other

online institutions because such costs cover not just the academic instruction, but encompass an

                                                 8
             Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 8 of 15



entirely different experience which includes but is not limited to:

                    •   Face to face interaction with professors, mentors, and peers;

                    •   Access to facilities such as libraries, laboratories, computer labs, and
                        study room;

                    •   Student governance and student unions;

                    •   Extra-curricular activities, groups, intramural sports, etc.;

                    •   Student art, cultures, and other activities;

                    •   Social development and independence;

                    •   Hands on learning and experimentation;

                    •   Networking and mentorship opportunities.

       28.     Through this lawsuit Plaintiff seeks, for herself and Class members, Defendant’s

disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

that remained in the Spring Semester 2020 when classes moved online and campus services

ceased being provided. Plaintiff seeks return of these amounts on behalf of herself and the Class,

as defined below.

                                    CLASS ALLEGATIONS

       29.     Plaintiff seeks to represent a class defined as all people who paid UT Spring

Semester 2020 tuition and/or fees for in-person educational services that UT failed to provide,

and whose tuition and fees have not been refunded (the “Class”). Specifically excluded from the

Class are Defendant, Defendant’s officers, directors, agents, trustees, parents, children,

corporations, trusts, representatives, employees, principals, servants, partners, joint ventures, or

entities controlled by Defendant, and their heirs, successors, assigns, or other persons or entities

related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge

assigned to this action, and any member of the judge’s immediate family.

                                                  9
             Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 9 of 15



       30.     Plaintiff also seeks to represent a subclass consisting of Class members who

reside in New York (the “Subclass”).

       31.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

amendment or amended complaint.

       32.     Numerosity. The members of the Class and Subclass are geographically

dispersed throughout the United States and are so numerous that individual joinder is

impracticable. Upon information and belief, Plaintiff reasonably estimates that there are tens of

thousands of members in the Class and Subclass. Although the precise number of Class

members is unknown to Plaintiff, the true number of Class members is known by Defendant and

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through records in Defendant’s possession.

       33.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and Subclass and predominate over

any questions affecting only individual Class members. These common legal and factual

questions include, but are not limited to, the following:

       (a)     whether Defendant accepted money from Class and Subclass members in
               exchange for the promise to provide services;

       (b)     whether Defendant has provided the services for which Class and Subclass
               members contracted;

       (c)     whether Class and Subclass members are entitled to a refund for that portion of
               the tuition and fees that was contracted for services that Defendant did not
               provide;

       (d)     whether Defendant has unlawfully converted money from Plaintiff, the Class and
               Subclass; and

       (d)     whether Defendant is liable to Plaintiff, the Class, and Subclass for unjust
               enrichment.

                                                 10
             Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 10 of 15



       34.     Typicality. Plaintiff’s claims are typical of the claims of the other members of

the Class in that, among other things, all Class and Subclass members were similarly situated and

were comparably injured through Defendant’s wrongful conduct as set forth herein. Further,

there are no defenses available to Defendant that are unique to Plaintiff.

       35.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Class and Subclass. Plaintiff has retained counsel that is highly experienced in

complex consumer class action litigation, and Plaintiff intends to vigorously prosecute this action

on behalf of the Class and Subclass. Furthermore, Plaintiff has no interests that are antagonistic

to those of the Class or Subclass.

       36.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendant. It would, thus, be virtually

impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, even if Class or Subclass members could afford

such individualized litigation, the court system could not. Individualized litigation would create

the danger of inconsistent or contradictory judgments arising from the same set of facts.

Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

       37.     In the alternative, the Class and Subclass may also be certified because:



                                                 11
             Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 11 of 15



       (a)     the prosecution of separate actions by individual Class and Subclass members
               would create a risk of inconsistent or varying adjudications with respect to
               individual Class members that would establish incompatible standards of conduct
               for the Defendant;

       (b)     the prosecution of separate actions by individual Class and Subclass members
               would create a risk of adjudications with respect to them that would, as a practical
               matter, be dispositive of the interests of other Class members not parties to the
               adjudications, or substantially impair or impede their ability to protect their
               interests; and/or
       (c)     Defendant has acted or refused to act on grounds generally applicable to the Class
               as a whole, thereby making appropriate final declaratory and/or injunctive relief
               with respect to the members of the Class as a whole.

                                          COUNT I
                                    Breach Of Contract
                            (On Behalf Of The Class And Subclass)

       38.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-42 of this complaint.

       39.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       40.     Through the admission agreement and payment of tuition and fees, Plaintiff and

each member of the Class and Subclass entered into a binding contract with Defendant.

       41.     As part of the contract, and in exchange for the aforementioned consideration,

Defendant promised to provide certain services, all as set forth above. Plaintiff, Class, and

Subclass members fulfilled their end of the bargain when they paid monies due for Spring

Semester 2020 tuition. Tuition for Spring Semester 2020 was intended to cover in-person

educational services from January through May 2020. In exchange for tuition monies paid, Class

and Subclass members were entitled to in-person educational services through the end of the

                                                 12
             Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 12 of 15



Spring Semester.

       42.      Defendant has failed to provide the contracted for services and has otherwise not

performed under the contract as set forth above. Defendant has retained monies paid by Plaintiff

and the Class for their Spring Semester 2020 tuition and fees, without providing them the benefit

of their bargain.

       43.      Plaintiff and members of the Class and Subclass have suffered damage as a direct

and proximate result of Defendant’s breach, including but not limited to being deprived of the

education, experience, and services to which they were promised and for which they have

already paid.

       44.      As a direct and proximate result of Defendant’s breach, Plaintiff, the Class, and

Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but no

be limited to reimbursement of certain tuition, fees, and other expenses that were collected by

Defendant for services that Defendant has failed to deliver. Defendant should return the pro-

rated portion of any Spring Semester 2020 tuition and fees for education services not provided

since UT shut down on March 6, 2020.

       45.      Defendant’s performance under the contract is not excused due to COVID-19.

Indeed, Defendant should have refunded the pro-rated portion of any education services not

provided. Even if performance was excused or impossible, Defendant would nevertheless be

required to return the funds received for services it will not provide.

                                          COUNT II
                                      Unjust Enrichment
                             (On Behalf Of The Class And Subclass)

       46.      Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-42 of this complaint.



                                                 13
             Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 13 of 15



       47.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       48.     Plaintiff and members of the Class and Subclass conferred a benefit on Defendant

in the form of monies paid for Spring Semester 2020 tuition and other fees in exchange for

certain service and promises. Tuition for Spring Semester 2020 was intended to cover in-person

educational services from January through May 2020. In exchange for tuition monies paid, Class

members were entitled to in-person educational services through the end of the Spring Semester.

       49.     Defendant voluntarily accepted and retained this benefit by accepting payment.

       50.     Defendant has retained this benefit, even though Defendant has failed to provide

the education, experience, and services for which the tuition and fees were collected, making

Defendant’s retention unjust under the circumstances. Accordingly, Defendant should return the

pro-rated portion of any Spring Semester 2020 tuition and fees for education services not

provided since UT shut down on March 6, 2020.

       51.     It would be unjust and inequitable for Defendant to retain the benefit, and

Defendant should be required to disgorge this unjust enrichment.

                                        COUNT III
                                        Conversion
                           (On Behalf Of The Class And Subclass)

       52.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-42 of this complaint.

       53.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       54.     Plaintiff and members of the Class and Subclass have an ownership right to the

in-person educational services they were supposed to be provided in exchange for their Spring



                                                14
             Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 14 of 15



Semester 2020 tuition and fee payments to Defendant.

       55.     Defendant intentionally interfered with the rights of Plaintiff, the Class, and

Subclass when it moved all classes to an online format and discontinued in-person educational

services for which tuition and fees were intended to pay.

       56.     Plaintiff and members of the Class and Subclass demand the return of the pro-

rated portion of any Spring Semester 2020 tuition and fees for education services not provided

since UT shut down on March 6, 2020.

       57.     Defendant’s retention of the fees paid by Plaintiff and members of the Class and

Subclass without providing the educational services for which they paid, deprived Plaintiff, Class

and Subclass members of the benefits for which the tuition and fees paid.

       58.     This interference with the services for which Plaintiff and members of the Class

and Subclass paid damaged Plaintiff and Class members in that they paid tuition and fees for

services that will not be provided.

       59.     Plaintiff, Class and Subclass members are entitled to the return of pro-rated

portion of any Spring Semester 2020 tuition and fees for education services not provided since

UT shut down on March 6, 2020.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendant, as follows:

               (a)     For an order certifying the Class and Subclass under Rule 23 of the
                       Federal Rules of Civil Procedure and naming Plaintiff as representative of
                       the Class and Plaintiff’s attorneys as Class Counsel to represent the Class
                       and Subclass;

               (b)     For an order finding in favor of Plaintiff and the Class and Subclass on all
                       counts asserted herein;



                                                15
             Case 7:20-cv-03744 Document 1 Filed 05/14/20 Page 15 of 15



                (c)     For compensatory and punitive damages in amounts to be determined by
                        the Court and/or jury;

                (d)     For prejudgment interest on all amounts awarded;

                (e)     For an order of restitution and all other forms of equitable monetary relief;

                (f)     For injunctive relief as pleaded or as the Court may deem proper; and

                (g)     For an order awarding Plaintiff and the Class and Subclass her reasonable
                        attorneys’ fees and expenses and costs of suit.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.


Dated: May 14, 2020                              Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:      /s/ Philip L. Fraietta
                                                             Philip L. Fraietta

                                                 Philip L. Fraietta
                                                 Alec M. Leslie
                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (646) 837-7150
                                                 Facsimile: (212) 989-9163
                                                 Email: pfraietta@bursor.com
                                                         aleslie@bursor.com

                                                 BURSOR & FISHER, P.A.
                                                 Sarah N. Westcot (pro hac vice forthcoming)
                                                 2665 S. Bayshore Drive, Suite 220
                                                 Miami, FL 33133
                                                 Telephone: (305) 330-5512
                                                 Facsimile: (305) 676-9006
                                                 Email: swestcot @bursor.com

                                                 Attorneys for Plaintiff




                                                     16
